Citation Nr: 1413233	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-33 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION


The Veteran, who is the appellant in this case, had Active Duty for Training (ACTUDRA) from November 1996 to March 1997 and from March 1999 to May 1999.  He also had active service from January 2003 to October 2003 and from June 2004 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for knee, back, and ankle disorders.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include an Informal Hearing Presentation from the Veteran's representative and VA treatment records.  
The documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.


FINDINGS OF FACT

1.  The Veteran had knee symptomatology during active service, but does not have a current disability of either knee.
 
2.  The Veteran had low back pain during active service, but does not have a current disability of the low back.

3.  The Veteran had right ankle pain during active service, but does not have a current disability of the right ankle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

To the extent that the Veteran is claiming entitlement to service connection for arthritis of the knees, back or right ankle, it is noted that arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  Presumptive periods do not apply to reserve service periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's periods of ACDUTRA is not appropriate.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Right and Left Knee Disorders

In his June 2009 claim, the Veteran contended that in 1999 - while in Marine Corp Engineer School - he noticed pain in his knees following periods of increased physical activity.  Subsequently, the pain came and went but was aggravated by forceful impacts, such as running or jumping off of obstacles.  The Veteran felt his knees were unstable.

In his April 2009 claims, the Veteran contended that "activity induced pain/instability" of the knees began in 2003.  Service treatment records show that in August 2003 the Veteran complained left knee pain and examination of the knees revealed no right knee instability.  Both knees, "naturally tended toward hyperextension."  On reserve retention examination in July 2004, the Veteran endorsed a history of "knee trouble," and reported that during periods of physical activity, he had pain in one knee on full extension.  A physical examination indicated that the lower extremities were normal.  In an April 2005 evaluation the Veteran reported that in October 2004 he had experienced left knee pain associated with exertion and weight bearing, but relieved with rest.

Following separation from his most recent period of active duty in January 2006, the Veteran sought VA healthcare for the first time in April 2007.  During an initial assessment evaluation, the Veteran endorsed complaints and in-service injuries including ones referable to the left wrist, right shoulder, abdominal discomfort, and the left eye.  There were no complaints, comments, or endorsement regarding the knees.

On VA examination of the knees in June 2009, the Veteran complained of some discomfort in the knees after prolonged standing.  A physical examination revealed full range of motion without pain, good strength and resistance to both flexion and extension.  Based on a physical examination of the Veteran, and considering the endorsed complaints, the VA examiner opined that there was no diagnosis to offer as the examination of the knees was normal.

Service Connection for a Low Back Disorder

In his June 2009 claim, the Veteran contended that in approximately June 2001 he was participating in a game which required him to carry another Marine 20 yards, during which time his back began to hurt.  The next morning his back was extremely painful and he could not walk due to radiating pain in his foot and leg.  The Veteran was treated with muscle relaxers and given crutches.  He now feels that his back is easily "re-injured," and that he cannot exercise or carry heavy items without pain and discomfort.

In July 1999 the Veteran reported onset of low back pain during a run.  He felt tightness prior to the run, and afterwards he was unable to sit comfortably.  The assessment was low back strain, and the Veteran was prescribed the use of crutches to keep weight off of his right foot.  In August 1999 the Veteran returned, reporting resolving low back pain, which he said radiated down his right leg.  The assessment of was a lower lumbar strain.  

VA treatment records show that in November 2003 - just after leaving his second period of active service, the Veteran endorsed low back pain.  X-ray imaging, however, revealed only some straightening of the normal lumbar lordosis.  In March 2005 the Veteran complained of pain in his low back since deployment to Iraq.  He had no sciatic pain at that time, but did endorse a prior history of such pain.  Radiographic imaging in April 2005 showed sacralization of the L5 and minimal spurring of the anterior L4, however no diagnoses were offered.

Service treatment records include a reserve retention examination in July 2004, during which the Veteran denied recurrent back pain or other back problems; a physical examination indicated that the spine was normal.

Following separation from his most recent period of active duty in January 2006, the Veteran sought VA healthcare for the first time in April 2007.  On initial assessment evaluation, the Veteran had no complaints, comments, or endorsement regarding the low back.

On VA examination in June 2009, range of motion testing of the back was productive of "discomfort but no pain," though the Veteran complained more generally of discomfort transitioning into pain on prolonged standing.  The VA examiner opined that the Veteran's symptoms were not indicative of a current diagnosis. 

Service Connection for a Right Ankle Disorder

In June 2009 the Veteran contended that in 2003, after playing basketball while wearing his combat boots, his feet began to hurt, and he was subsequently unable to walk on them for a period of time.  Since that time, the Veteran reported that his ankles "always seem to become sore and swollen after running long distances and prolonged periods of being on [his] feet."  He also reported an incident later in 2003 when his right ankle felt weak and gave out.  Since that time he has continued to have instability and soreness."

Service treatment records reflect that in March 2003, the Veteran complained of right ankle pain - described as a sprain - after playing basketball while wearing his boots.  The assessment was right ankle sprain.  On reserve retention examination in July 2004 the Veteran denied any history of arthritis, impaired use of the feet, and other bone or joint deformity; a physical examination indicated that the lower extremities were normal.

Following separation from his most recent period of active duty in January 2006, the Veteran sought VA healthcare for the first time in April 2007.  On initial assessment evaluation, the Veteran had no complaints, comments, or endorsement regarding the right ankle.  

On VA examination in June 2009, the right ankle had full range of motion without pain, weakness, fatigue, or lack of endurance.  There was some valgus angulation, but without any difficulty, and the Veteran had good strength to resistance of motion.  The Veteran reported to the examiner that he had sustained a severe contusion three years prior, but did not need any assistive devices as a result, and the ankle appeared to be stable.  The examiner concluded that the ankle was normal, and no current diagnosis was warranted.

Analysis

Given the circumstances and facts of each of the Veteran's current claims for service connection above, all three can be considered under essentially the same analysis.  In all three cases, the Veteran had some in-service complaints, however in each case the Veteran had complaints at his reserve retention examination in July 2004 - and by his own account, the claimed disorders were incurred prior to that examination.  While there is some evidence of pain following separation from service, the June 2009 VA examination confirmed that there is no underlying pathology associated with the Veteran's symptoms in his knees, low back, or right ankle.

The Veteran is competent to endorsed symptoms such as pain, instability and swelling as there are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the mere presence of such symptoms does not constitute a disability without underlying pathology, and the Veteran is not competent to opine on the presence of such pathology.

The granting of service connection presupposes the presence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board is sympathetic to the Veteran's endorsements of discomfort, it is important for the Veteran to understand that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability).  Brammer, 3 Vet. App. at 225 (in the absence of proof of the presently claimed disability, there can be no valid claim); 38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided 

by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in June 2009, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral knee disorders is denied.

Service connection for a low back disorder is denied.

Service connection for a right ankle disorder is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


